Appeal from that part of an order of the Supreme Court, Chenango County, which levies a fine of $250 against the appellant for criminal contempt of court, in that he willfully refused to execute a certain deed as required by an earlier judgment, and directing that appellant be imprisoned until said fine be paid and the deed executed. It would appear from the rather meager record before us that the authority of the court was invoked in this instance to enforce a private right rather than as punishment for an offense against public justice. If this be so, criminal contempt was not a proper remedy. However, it is evident on the face of the order appealed from that appellant did not appear on the motion to punish him for contempt. An appeal does not lie from an order granted on default. (Civ. Prac. Act, § 557; Matter of Corwith, 270 App. Div. 951; Cohen, Goldman & Co. v. Ellmann, 202 App. Div. 787.) Appeal dismissed, without costs, and without prejudice to a motion by appellant to open his default or to otherwise move as he may be advised. Poster, P. J., Heffernan, Brewster, Deyo and Coon, JJ., concur.